  Case 6:20-cv-01639-RRS-CBW Document 1 Filed 12/16/20 Page 1 of 6 PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF LOUISIANA
                                 LAFAYETTE DIVISION

JOSEPH D. ANDRESS and                                  §
AMY L. ANDRESS                                         §
     Plaintiffs                                        §
                                                       §       CIVIL ACTION NO. _________
VERSUS                                                 §
                                                       §       JUDGE _____________
RAUSCH, STURM, ISRAEL,                                 §
ENERSON & HORNIK, LLP, and                             §       MAGISTRATE ____________
PORTFOLIO RECOVERY                                     §
ASSOCIATES, LLC                                        §
     Defendants                                        §


                        COMPLAINT AND DEMAND FOR JURY TRIAL

       NOW INTO COURT through undersigned counsel come the plaintiffs herein, Joseph D. Andress

and Amy L. Andress, who respectfully allege and aver as follows:

                                          I. INTRODUCTION

       1. This is an action for damages brought by individual consumers for the defendants’ violations

of the Fair Debt Collections Practices Act (FDCPA), 15 U.S.C. § 1692, et seq., which prohibits debt

collectors from engaging in abusive, deceptive, and unfair practices, and insures that those debt

collectors who refrain from using abusive debt collection practices are not competitively disadvantaged.

                                          II. JURISDICITION

       2. Jurisdiction of this court arises under 15 U.S.C. § 1692k, 28 U.S.C. §§ 1331 and 1337.

                                              III. PARTIES

       3. Made plaintiffs herein are Joseph D. Andress and Amy L. Andress (hereinafter “Plaintiffs”),

who are both natural persons who reside and are domiciled in Saint Martin Parish, Louisiana, and are

“consumer” as defined by 15 U.S.C. § 1692a(3).




                                 Complaint – Andress v. Rausch, Sturm, Israel, Enerson & Hornik, LLP – Page 1 of 6
  Case 6:20-cv-01639-RRS-CBW Document 1 Filed 12/16/20 Page 2 of 6 PageID #: 2




       4.    Made defendant herein is Rausch, Sturm, Israel, Enerson & Hornik, LLP (hereinafter

“Rausch”) who is a foreign partnership organized under the laws of the State of Wisconsin and with a

registered address of 250 North Sunnyslope Road, Suite 300, Brookfield, Wisconsin 53005. Rausch, at

all times relevant hereto, regularly attempted to collect debts alleged to be due another and is a “debt

collector” as that term is defined under the FDCPA.

       5. Also made defendant herein is Portfolio Recovery Associates, LLC (hereinafter referred to

as “PRA”), a limited liability company organized under the laws of the state of Delaware, whose

principal business office is located at 120 Corporate Boulevard, Suite 100, Norfolk, Virginia 23502.

PRA, at all times relevant hereto, regularly attempted to collect debts alleged to be due another and is a

“debt collector” as that term is defined under the FDCPA.

                                   IV. FACTUAL ALLEGATIONS

       6. On or about September 17, 2019, a credit card account ending in 7743 (hereinafter “Account

7743”) was transferred from U.S. Bank National Association d/b/a Elan Financial Services to Defendant,

PRA. Account 7743 was a credit card account belonging to Plaintiffs with an alleged balance at the time

of transfer of $11,172.16. Please see Exhibit A.

       7. On September 28, 2019, PRA sent a demand letter to Plaintiffs alleging a balance due of

$11,172.16 on Account 7743. Please see Exhibit B.

       8. On February 11, 2020, PRA sent a demand letter to Plaintiffs alleging a balance due of

$11,172.16 on Account 7743. Please see Exhibit C.

       9. In mid-February 2020, Plaintiff Joseph Andress called PRA and spoke with a representative

named Cecilia. Cecilia indicated that the balance on the account was $11,172.16 and also discussed a

potential settlement of the account for $5,873.61. No agreement to settle the account was reached.

       10. On April 28, 2020, Plaintiff Joseph Andress again called PRA. Plaintiff spoke with a

representative named Latonya Arrington and then with a supervisor named Joyce. The parties discussed
                                  Complaint – Andress v. Rausch, Sturm, Israel, Enerson & Hornik, LLP – Page 2 of 6
  Case 6:20-cv-01639-RRS-CBW Document 1 Filed 12/16/20 Page 3 of 6 PageID #: 3




settling the account in the range of $2,400.00 to $4,700.00. No agreement to settle the account was

reached.

       11. On May 8, 2020, Plaintiff Joseph Andress spoke via telephone with a representative of PRA

named Nakia Garner. Ms. Garner discussed the balance on Account 7743 and discussed settling the

account in the $2,300.00 to $4,700.00 range. No agreement to settle the account was reached.

       12. On May 27, 2020, Plaintiff Joseph Andress spoke via telephone with representatives of PRA

named Angelica Pedrozia and Wendy Bartoli. Both Ms. Pedrozia and Ms. Bartoli indicated that they

were with the “litigation department” of PRA. Ms. Bartoli further indicated that she was a supervisor in

that department. During that phone conversation the balance on Account 7743 was discussed and

settlement options on the account were discussed in the $7,800.00 to $9,000.00 range. Later that same

day, PRA sent a letter to Plaintiffs outlining the potential settlement terms discussed in the phone call.

Please see Exhibit D.

       13. On June 27, 2020, PRA sent another identical settlement letter to Plaintiffs. Please see

Exhibit E.

       14. On July 29, 2020, Rausch sent a letter to Plaintiffs indicating that Account 7743 had been

transferred to them for collection. This letter alleged a balance due on the account of $11,172.16. Please

see Exhibit F.

       15. On July 30, 2020, Plaintiff Joseph Andress spoke with a representative of Rausch named

Derwin Brown. Mr. Brown discussed the account and settlement offers were exchanged in the $2,500.00

to $8,900.00 range.

       16. On September 28, 2020, Rausch sent a letter to Plaintiffs alleging a balance due on Account

7743 of $41,244.82. Please see Exhibit G.

       17. Plaintiffs received the September 28th letter sometime in early October. Upon reviewing the

letter, Plaintiffs got on the Rausch website to see about obtaining information on the huge balance
                                  Complaint – Andress v. Rausch, Sturm, Israel, Enerson & Hornik, LLP – Page 3 of 6
  Case 6:20-cv-01639-RRS-CBW Document 1 Filed 12/16/20 Page 4 of 6 PageID #: 4




increase. The Rausch website showed a balance due of $41,244.82 on Account 7743 and listed

settlement options on the account in the $30,000.00 range. Please see Exhibit H.

        18. On November 6, 2020, Plaintiff, Amy Andress sent a letter to Rausch via email and U.S.

mail. This letter indicated that the amount of the alleged debt was disputed and it requested proof of the

balance that was allegedly due on the account. Please see Exhibit I.

        19. On November 20, 2020, having not received a response to the dispute letter, Plaintiff Joseph

Andress called Rausch and spoke with a representative named Kelsey Thompson. Ms. Thompson

indicated to Plaintiff that the balance due on the account was $41,244.82. Plaintiff Joseph Andress

verbally notified Ms. Thompson that the alleged balance of $41,244.82 was disputed. Ms. Thompson

indicated that there was a note on the file that written verification of the balance due had been mailed

out to the Plaintiffs.

        20. On or about November 30, 2020, Plaintiffs received a packet in the mail from Rausch. The

packet contained a letter dated November 19, 2020. This letter indicated that the balance due on the

account is $41,244.82. Also included in the packet were purported monthly statements on the account.

The latest of these monthly statements is dated August 2019 and lists a balance due of $11,172.16. Please

see Exhibit J.

        21. On the same date that Plaintiffs received the packet, Plaintiffs also received a separate letter

from PRA on Account 7743. This letter alleges a balance due of $11,172.16. Please see Exhibit K.

        22. Plaintiffs have maintained and repeatedly notified the Defendants that the alleged balance of

$41,244.82 is disputed and is in error. Despite this, Defendants have continuously attempted to collect

the higher, inaccurate amount and have sent numerous contradictory statements of the alleged balance

due.

              V. VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT



                                   Complaint – Andress v. Rausch, Sturm, Israel, Enerson & Hornik, LLP – Page 4 of 6
  Case 6:20-cv-01639-RRS-CBW Document 1 Filed 12/16/20 Page 5 of 6 PageID #: 5




         23. Defendants, Rausch and PRA, violated numerous provisions of the FDCPA including but

not limited to 15 U.S.C. §§ 1692d, 1692e, 1692f, 1692g, and 1692j.

         24. Defendants have engaged in harassment and abuse of the Plaintiffs by continually seeking

to collect on an alleged debt amount that is grossly overstated and inaccurate in violation of 15 U.S.C. §

1692d.

         25. Defendants have made false, deceptive and misleading representations to the Plaintiffs in

that they have repeatedly misstated the amount allegedly due on the account at issue in violation of 15

U.S.C. § 1692e.

         26. Defendants have engaged in the use of unfair and unconscionable means in an attempt to

collect on the account at issue by grossly inflating the amount sought to be collected, by failing to

adequately investigate the Plaintiffs legitimate dispute as to the alleged balance due, and by failing to

cease collection activity on the account until the Plaintiffs dispute was adequately addressed in violation

of 15 U.S.C. § 1692f.

         27. Defendants have failed to adequately validate the debt and have continued collection activity

on the account despite the Plaintiffs pending, unresolved dispute in violation of 15 U.S.C. § 1692g.

         28. Defendants have furnished deceptive forms to the Plaintiffs in that the forms, letters and

statements furnished to the Plaintiffs by the Defendants are contradictory and inaccurate in violation of

15 U.S.C. § 1692j.

         29. Plaintiffs have suffered actual damages and injury, including, but not limited to, stress,

humiliation, anxiety, extreme mental anguish and suffering, emotional distress, for which they should

be compensated in an amount to be proven at trial.

         30. Defendants are liable unto plaintiff for all actual, statutory, exemplary and punitive damages

awarded in this case, as well as other demands and claims asserted herein including, but not limited to,

out-of-pocket expenses, credit denials, adverse action instances, costs and time of efforts to repair credit,
                                   Complaint – Andress v. Rausch, Sturm, Israel, Enerson & Hornik, LLP – Page 5 of 6
  Case 6:20-cv-01639-RRS-CBW Document 1 Filed 12/16/20 Page 6 of 6 PageID #: 6




pain and suffering, embarrassment, inconvenience, lost economic opportunity, loss of incidental time,

frustration, emotional distress, mental anguish, fear of personal and financial safety and security,

attorney fees, and court costs, and other assessments proper by law and any and all other applicable

federal and state laws, together with legal interest thereon from date of judicial demand until paid.

       31. Plaintiff demands a jury trial.

       WHEREFORE the Plaintiffs, Joseph D. Andress and Amy L. Andress, respectfully request that

the Court grant the following relief in her favor and against the defendants, Rausch, Sturm, Israel,

Enerson & Hornik, LLP and Portfolio Recovery Associates, LLC, for:

       A. Statutory damages;

       B. Actual damages;

       C. Additional damages;

       D. Punitive damages;

       E. Attorney fees, court costs, and litigation expenses; and

       F. Such other and further relief that the Court deems due and appropriate.


Date: December 16, 2020                                 RESPECTFULLY SUBMITTED:



                                                        /s/ J. David Andress
                                                        J. David Andress (27944)
                                                        ANDRESS LAW FIRM, LLC
                                                        1604 W. Pinhook Rd., Suite 100
                                                        Lafayette, LA 70508
                                                        Telephone: (337) 347-9919
                                                        Facsimile: (337) 541-2553
                                                        Email: david@andresslawfirm.com
                                                        Attorney for the Plaintiffs




                                  Complaint – Andress v. Rausch, Sturm, Israel, Enerson & Hornik, LLP – Page 6 of 6
